United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-746
Issued: October 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2009 appellant filed a timely appeal of a September 26, 2008 decision of
the Office of Workers’ Compensation Programs denying her claim for compensation between
August 1, 2004 and September 23, 2008 and a decision dated October 22, 2008 denying her
reconsideration request without further merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she had a period of disability
between August 1, 2004 and September 23, 2008 causally related to her March 12, 2001
employment-related injury; and (2) whether the Office properly denied appellant’s request for
reconsideration without a further merit review.

FACTUAL HISTORY
On March 28, 2001 appellant, then a 43-year-old registered nurse, filed a traumatic injury
claim alleging that she injured her neck and lumbosacral area on March 12, 2001 while lifting a
patient. She stopped work on March 12, 2001 and returned to work on March 19, 2001.
In a March 12, 2001 work restriction form, Dr. Nestor Gonzalez, Board-certified in
family medicine, noted treating appellant from March 12 to 18, 2001. He advised that she could
return to work on March 19, 2001. Dr. Gonzalez diagnosed lumbar and cervical myositis.
A March 20, 2001 authorization for treatment form from Dr. Angel Green, a Boardcertified internist, noted that appellant had a past history of old traumatic injury. Dr. Green
diagnosed cervical myositis and lumbar sprain. He also noted that appellant’s condition was
caused by her employment. Dr. Green further noted that appellant was totally disabled on
March 20 and 21, 2001. In a duty status report of the same date, he reiterated his diagnosis of
cervical myositis and lumbar strain. Dr. Green also advised that appellant could not resume
working. In subsequent duty status reports dated March 28 and April 17, 2001, he noted that
appellant injured herself while lifting a patient on March 12, 2001. Dr. Green diagnosed cervical
myositis and lumbosacral sprain. He also advised that appellant could work with restrictions. In
a May 21, 2001 duty status report, Dr. Green reiterated his diagnosis and advised that appellant
could return to work full time without restrictions.
On April 30, 2008 appellant filed a claim for disability compensation beginning
August 1, 2004.1
In a July 28, 2008 decision, the Office accepted appellant’s claim for lumbar back sprain,
but did not accept cervical myositis as this was a type of pain, which was not a compensable
condition under the Federal Employees’ Compensation Act. Also on that date, the Office
advised appellant of the factual and medical evidence necessary to establish her disability claim
and allowed her 30 days to submit such evidence.
On August 28, 2009 appellant submitted a statement noting that she was submitting
records from her chiropractor to support her claim. She accordingly submitted treatment notes
from Dr. Eric Feiter, a chiropractor, dated between November 9, 2006 and April 13, 2007 that
noted her complaint of neck and back pain associated with fibromyalgia. On November 11,
2006 Dr. Feiter noted reviewing x-rays of appellant’s cervical, thoracic and lumbar spine. He
did not diagnose a spinal subluxation in this or other treatment notes. Appellant also submitted
another copy of Dr. Green’s March 20, 2001 report.
In a September 26, 2008 decision, the Office denied appellant’s claim for compensation
between August 1, 2004 and September 23, 2008 finding that the evidence of record failed to
support disability during the claimed period.
On October 8, 2008 appellant requested reconsideration.
1

The Board notes that appellant stopped working in August 2004 and retired on disability for personal, nonworkrelated medical conditions on March 25, 2005.

2

In an October 22, 2008 decision, the Office denied appellant’s reconsideration request
without a merit review finding that she did not submit any new evidence or raise any legal
questions not previously considered.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Act2 has the burden of establishing the essential
elements of her claim, including that any specific condition or disability for which she claims
wage-loss compensation is causally related to the employment injury.3
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury. Whether a particular injury causes an employee to be disabled
for employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.4 Findings on
examination are generally needed to support a physician’s opinion that an employee is disabled
for work. When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation.5 The Board will not require the
Office to pay compensation for disability in the absence of any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7

2

5 U.S.C. §§ 8101-8193.

3

Tammy Medley, 55 ECAB 182 (2003).

4

Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

6

G.T., supra note 5; Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbar back sprain in the performance of
duty. Appellant claims that this injury caused her disability for employment between August 1,
2004 and September 23, 2008. However, this contention is not supported by the medical
evidence of record.
The only medical evidence that appellant submitted after she claimed disability
compensation was Dr. Green’s March 20, 2001 report which was previously of record. This
report predates the period of claimed compensation that began on August 1, 2004. As noted, for
each period of disability claimed, appellant has the burden of proving by the preponderance of
the reliable, probative and substantial evidence that he is disabled for work as a result of his
employment injury. Appellant has not presented any medical evidence specifically addressing
the claimed period of disability which explains why such disability was caused by the March 12,
2001 work injury.
Appellant also submitted several treatment notes from Dr. Feiter dated between
November 9, 2006 and April 13, 2007 noting her complaint of neck and back pain. Dr. Feiter
noted reviewing x-rays but he did not diagnose a spinal subluxation based on his review of
x-rays. The Board notes that a chiropractor is not considered a physician under the Act unless it
is established that there is a spinal subluxation as demonstrated by x-ray to exist.8 As Dr. Feiter
did not diagnose a spinal subluxation based on x-ray, he is not a “physician” under the Act and
his reports are of no probative value.9
For these reasons, the medical evidence of record does not establish that appellant was
disabled for employment beginning August 1, 2004 as a result of her March 12, 2001 work
injury.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.10 Section 10.608(b) of Office
regulations provides that, when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.11
8

See 5 U.S.C. § 8101(2) (the term “physician” includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist); Mary A. Ceglia, 55 ECAB 626 (July 22, 2004).
9

See A.O., 60 ECAB ___ (Docket No. 08-580, issued January 28, 2009).

10

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

11

20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

4

ANALYSIS -- ISSUE 2
Appellant’s request for reconsideration consists of an appeal request form with a
checkmark next to “reconsideration.” She did not explain any reasons why she thought the
Office’s decision was incorrect. Appellant does not satisfy any of the three criteria required to
reopen a case for merit review. Her request does not attempt to show that the Office erroneously
applied the law because she did not identify a point of law that was erroneously applied or
interpreted. Appellant’s request form also did not advance any new relevant legal arguments not
previously considered by the Office. In addition, she did not submit any new medical evidence
addressing whether her claimed period of disability was due to her March 12, 2001 work injury.
This is important because the underlying issue is medical in nature; whether appellant has
submitted sufficient medical evidence establishing that her claimed disability beginning
August 1, 2004 was due to her work injury. As a result, no relevant and pertinent new evidence
supports appellant’s request for reconsideration.
Consequently, the Office properly denied appellant’s request for reconsideration without
a further merit review.
On appeal, appellant asserts that her claim for compensation should be accepted as her
cervical and back condition has worsened making her unable to obtain gainful employment. She
also asserts that, due to her condition, she needs medical equipment consisting of a shower chair
and lumbar support. As noted above, the Board found that the medical evidence of record was
insufficient to establish disability during the claimed period. The Board further found that
appellant did not meet any of the three criteria necessary to warrant reopening her case.
CONCLUSION
The Board finds that appellant did not establish that she had a period of disability
between August 1, 2004 and September 23, 2008 causally related to her March 12, 2001
employment-related injury. This Board also finds that the Office properly denied appellant’s
request for reconsideration without a further merit review.12

12

The Board notes that appellant submitted new evidence on appeal. However, the Board may only review
evidence that was in the record at the time the Office issued its final decision. See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated October 22 and September 26, 2008 are affirmed.
Issued: October 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

